DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 03/12/2021 in response to the Final Rejection mailed on 03/12/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 4, 6-7 and 9 are cancelled.
5.	New claim 10 is added.
6.	Claims 1-2 and 10 are pending.
7.	Applicant’s remarks filed on 03/12/2021 in response to the Final Rejection mailed on 03/12/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
8.	The rejection of claims 4, 6-7, and 9 under 35 U.S.C. 103 as being unpatentable over Atapattu et al. (US Patent Application Publication 2012/0309039 A1; cited on PTO-892 mailed Botulinum Neurotoxins, 2013; cited on PTO-892 mailed on 05/15/2019) and Pellet et al. (Journal of Pharmacological and Toxicological Methods, 2010; cited on PTO-892 mailed 05/15/2019), hereinafter Pellet2 is withdrawn in view of applicant’s amendment to the claims to cancel claims 4, 6-7, and 9.
9.	The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Atapattu et al. (US Patent Application Publication 2012/0309039 A1; cited on PTO-892 mailed on 05/15/2019) in view of Pellet (Botulinum Neurotoxins, 2013; cited on PTO-892 mailed on 05/15/2019) and Pellet et al. (Journal of Pharmacological and Toxicological Methods, 2010; cited on PTO-892 mailed 05/15/2019), hereinafter Pellet2 is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims and to incorporate new claim 10.
	Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atapattu et al. (US Patent Application Publication 2012/0309039 A1; cited on PTO-892 mailed on 05/15/2019) in view of Pellet (Botulinum Neurotoxins, 2013; cited on PTO-892 mailed on 05/15/2019) and Pellet et al. (Journal of Pharmacological and Toxicological Methods, 2010; cited on PTO-892 mailed 05/15/2019), hereinafter Pellet2.
10.	With respect to claims 1 and 10, Atapattu et al. teach artificial constructs and methods for a qualitative and quantitative assay for the determining the potency of botulinum neurotoxin comprising the steps of providing a recombinant cell that includes an artificial construct and an enzyme, wherein the construct has (a) a reporter-containing portion comprising a first fluorophore that is degraded by the enzyme, (b) a cleavage site comprising at least a portion of a motif selected from the group consisting of SNAP-25, synaptobrevin, and 
	With respect to claim 2, Attapattu et al. teach the method wherein the BoNT is a serotype A botulinum neurotoxin [see paragraphs 0034, 0051-0053].
	However, Attapattu et al. does not teach the method of claim 1, of identifying a correlation coefficient (r2) that is equal to or greater than 0.95 relative to a pharmaceutically acceptable in vivo mouse lethality assay for the BoNT and a coefficient of variation (CV) of less than 10% and exposing a sample to a temperature that exceeds a storage temperature of the botulinum neurotoxin preparation for a predetermined time interval to generate a heated sample; the method of claim 4, wherein the first set of quantitative results is characterized by 2) that is equal to or greater than 0.95 relative to a pharmaceutically acceptable in vivo mouse lethality assay for the BoNT and a coefficient of variation (CV) of less than 10%.
	Pellet teach that the quantitative and reliable potency determination of fully functional BoNTs produced as active pharmaceutical ingredients requires an assay that considers all steps in the intoxication pathway.  The in vivo mouse bioassay has for years been the gold standard assay used for this purpose, but its drawback is it requires the use of large numbers of mice which raises cost and ethical concerns [see p. 257].  Pellet also teach the development of cell based assays that quantitatively determine BoNT potency that provide an alternative for this determination [see p. 257].  Pellet further teach neuronal cell based assays that use transiently transfected FRET constructs followed by incubation of the cells with BoNT for a determined period of time for maximal sensitivity; however, this approach requires at least 100-times more toxin [see p. 263-264].  Pellet also teach neuronal cell models that use rat spinal cord cells that exposes the cells to 37oC in humidified atmosphere to reach maturity and then followed by exposure of the cells to BoNT [see Figure 1; p. 267-269].  Pellet further teach several stable cell lines derived from neuroblastoma cells have been used to detect BoNT activity and teach that Allergan has developed a cell-based assay for BoNT using a clonal cell line derived from human neuroblastoma SiMa cell lines of comparable sensitivity to the mouse bioassay [see p. 265-266].  Pellet teach that the stable introduction of a sensor into a cell line that enables an easy and fast read out, such as fluorescent or FRET sensor would be of tremendous value for both research and commercial applications [see p. 279, second paragraph].
oC in the sample was added to a well of a 24-well plate containing primary rat spinal cord cells, and the cells incubated with the toxin samples at 37oC for 48 hours and performs the process in replicates [see p. 305, column 2, bottom to p. 306; Figures 1-4].  Pellet2 teach that the data from the analysis highlight the utility of a cell-based assay for potency determination of pharmaceutical grade botulinum neurotoxin preparations.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Attapattu et al., Pellet et al., and Pellet2 into a method for determining the potency of BoNT in a cell based assay using the artificial construct of Attapattu et al. because Attapattu et al. teach a recombinant cell that includes an artificial construct and an enzyme for measuring BoNT activity that have a high degree of specificity and reproducibility, which allow one to rely on the data for both qualitative and quantitative analysis.  Both Pellet et al. and Pellet2 acknowledge the need for a sensitive cell-based assay for the measurement of BoNT potency at temperatures above the storage temperature of BoNT that overcomes the cost and ethical concerns with the standard mouse-based assays.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Attapattu et al., Pellet et al., and Pellet2 because both Pellet et al. and Pellet2 acknowledge the need for a sensitive cell-based assay for the measurement of BoNT potency at temperatures above the storage temperature of BoNT that overcomes the cost and ethical prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	It is acknowledged that the combination of Attapattu et al., Pellet et al., and Pellet2 do not explicitly teach the method of claim 1, of identifying a correlation coefficient (r2) that is equal to or greater than 0.95 relative to a pharmaceutically acceptable in vivo mouse lethality assay for the BoNT and a coefficient of variation (CV) of less than 10%; however, these limitations recite an abstract idea or mental step observed by the steps of the method.  It is routine for one of ordinary skill in the art to replicate experiments to determine the reproducibility and validity of the results obtained.  Furthermore, the results that are obtained in the claims are a result of the method steps which are obvious over the prior art of record.  To this end, MPEP 2145.II states “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
	RESPONSE TO REMARKS:  Beginning on p. 5 of applicant’s remarks, applicants in summary contend that as amended, claim 1 requires the step of identifying an in vitro cell-2) that is equal to or greater than 0.95 relative to a pharmaceutically acceptable in vivo mouse lethality assay for the BoNT and a coefficient of variation (CV) of less than 10% and repeats prior remarks that the finding in regard to low variability and high degree of correlation with mouse lethality assays was unexpected.  Applicants contend that a person of ordinary skill in the art would not consider seeking or identifying a cell-based assay having such performance characteristics as claimed.
	These arguments are found to be not persuasive for the reasons of record set forth above and for the reasons set forth below.  The examiner maintains it is routine for one of ordinary skill in the art to replicate experiments to determine the reproducibility and validity of the results obtained.  Furthermore, the results that are obtained in the claims are a result of the method steps which are obvious structurally over the prior art of record.   Both Pellet et al. and Pellet2 acknowledge the need for a sensitive cell-based assay for the measurement of BoNT potency at temperatures above the storage temperature of BoNT that overcomes the cost and ethical concerns with the standard mouse-based assays.  Furthermore, Pellet et al. acknowledges that the stable introduction of a sensor into a cell line that enables an easy and fast read out, such as fluorescent or FRET sensor would be of tremendous value for both research and commercial applications.  One of ordinary skill in the art would recognize that the artificial construct of Attapattu et al. meets that need.  In other words, Attapattu et al. already teaches the artificial cell based construct for methods of high degree of specificity and high degree of reproducibility.  Accordingly, the active and structural steps of the method claims have been taught and suggested by the combination of references.  The additional step of identifying the assay based on the results correlated to an in vivo mouse lethality assay amount . 
Double Patenting
11.	The terminal disclaimer filed on 03/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,274,121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The non-statutory double patenting rejection of claims 1-2, 4, 6-7, and 9 over claims 1-19 of U.S. Patent No. 9,274,121 in view of Pellet (Botulinum Neurotoxins, 2013; cited on PTO-892 mailed on 05/15/2019) and Pellet et al. (Journal of Pharmacological and Toxicological Methods, 2010; cited on PTO-892 mailed 05/15/2019), hereinafter Pellet2 is withdrawn in view of applicant’s cancellation of claims 4, 6-7, and 9 and filing of the terminal disclaimer on 03/12/2021.
Conclusion
12.	Status of the claims:
	Claims 1-2 and 10 are pending.
	Claims 1-2 and 10 are rejected.
	No claims are in condition for an allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656